Order filed April 12, 2022.




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00161-CR
                              NO. 14-22-00162-CR
                                   ____________

                EX PARTE TIMOTHY DEWAYNE ISEDORE


          On Appeal from the County Criminal Court at Law No. 10
                           Harris County, Texas
                Trial Court Cause Nos. 2384032 & 2384033

                                     ORDER

      Appellant is represented in the two above-numbered cases by retained
counsel, Mark Aronowitz. No reporter’s record has been filed in either of the two
above-numbered cases. The court reporter informed this court that appellant had
not requested that the reporter’s record be prepared. On March 15, 2022, the clerk
of this court notified appellant that we would consider and decide those issues that
do not require a reporter’s record unless appellant, within 15 days of notice,
provided this court with proof that a request to prepare the reporter’s record had
been made and proof of payment or indigency. See Tex. R. App. P. 37.3(c).
Appellant filed no reply.
      Accordingly, we order appellant’s retained counsel, Mark Aronowitz, to file
a brief in the two above-numbered cases within twenty days of the date of this
order. If appellant’s retained counsel fails to comply with this order, we will issue
an order requiring the trial court to hold a hearing to determine why the brief has
not been filed.



                                  PER CURIAM



Panel Consists of Justices Jewell, Zimmerer, and Hassan.




                                         2